Dismissed and Memorandum Opinion filed November 5,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00777-CR
NO. 14-09-00778-CR
____________
 
JIMMIE JONES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 351st Court
 Harris County, Texas
Trial Court Cause Nos. 1214924, 1214925
 

 
M E M O R
A N D U M   O P I N I O N
Appellant entered a guilty plea to felon in possession of a
weapon (cause number 1214924 and appeal number 14-09-00777-CR) and possession
of a controlled substance with intent to deliver (cause number 1214925 and
appeal number 14-09-00778-CR).  In both causes, according to the terms of a
plea bargain agreement with the State, the trial court sentenced appellant on August
19, 2009, to confinement for twenty-five years in the Institutional Division of
the Texas Department of Criminal Justice, the sentences to run concurrently. We
dismiss both appeals.
In each case, the trial court entered a certification of the
defendant=s right to appeal in which the court certified that this is a plea
bargain case, and the defendant has no right of appeal. See Tex.
R. App. P.
25.2(a)(2).  In each
case, the trial court=s certification is included in the record on appeal.  See
Tex. R. App. P. 25.2(d).  In each case, the record supports the trial court=s certification. See Dears v.
State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).
Accordingly, we dismiss both appeals.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges, Justices Anderson and Boyce.
Do Not Publish C Tex. R. App. P. 47.2(b)